Citation Nr: 0522537	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-17 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from August 1977 to 
December 1978.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The veteran and his spouse testified at a hearing before the 
undersigned Veterans Law Judge at the RO in May 2005.  A 
transcript of this hearing is of record.

At the time of his hearing, the veteran testified that he 
receives disability benefits from the Social Security 
Administration (SSA) as a result of his psychiatric 
condition.  Any decision rendered by the SSA, as well as all 
records used by the SSA in making a disability decision in 
the veteran's case, should be obtained.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

1.  The RO should ask the veteran to 
identify all health care providers 
who have treated him for his 
psychiatric disorder since May 2003.  
The RO should obtain treatment 
records from all sources identified 
by the veteran which are not already 
of record.

2.  The RO should obtain copies of 
all decisions made by the SSA as to 
the veteran, and the medical records 
relied upon by the SSA in making its 
decisions.

3.  The RO should re-adjudicate the 
veteran's claim in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


